—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered July 17, 1998, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of his plea allocution is unpreserved for review (see, People v Pellegrino, 60 NY2d 636; cf., People v Lopez, 71 NY2d 662). His *700remaining contention is without merit. Ritter, J. P., Sullivan, S. Miller, Luciano and H. Miller, JJ., concur.